Citation Nr: 1808519	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-05 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a schedular disability evaluation in excess of 10 percent for the service-connected lumbar spine osteoarthritis and myofasciitis.

3.  Entitlement to an extraschedular disability evaluation for the service-connected lumbar spine osteoarthritis and myofasciitis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran appellant served on active duty in the United States Army from May 1952 to May 1954.  He later served on active duty in the United States Air Force from November 1955 to April 1957.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case is currently under the jurisdiction of the RO in St. Petersburg, Florida. 

In December 2010, the Board remanded the case in order to have the appellant scheduled for a Travel Board hearing.  The appellant was subsequently scheduled for said hearing to be held in July 2011; however, the appellant did not appear for the hearing.  In a September 2011 letter, the appellant's attorney apologized for the appellant's "sudden failure" to appear at the hearing and asked if hearings were conducted via telephone as the appellant was unable to travel for a formal hearing due to his personal conditions.  That same month, the Board notified the appellant's attorney that the Board does not conduct hearings over the telephone.  Under these circumstances, the Board finds that the appellant has been afforded his opportunity for a hearing and that his request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704(e).

In an October 2011 decision, the Board, in pertinent part, denied the appellant's claim for service connection for a right knee disorder and also denied his claim for an increased rating for the service-connected lumbar spine disability.  In a June 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2011 decision to the extent it denied these claims and remanded the case for further action. 

In a January 2013 decision, the Board denied entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability. In an April 2014 memorandum decision, the Court vacated the decision, and remanded the case for further action.  In a March 2014 decision, the Board again denied the appellant's claim of entitlement to service connection for a right knee disorder; the Board remanded the Veteran's claim for an increased rating for the lumbar spine disability.  In a June 2015 memorandum decision, the Court vacated the Board's March 2014 decision to the extent it denied service connection for a right knee disability and remanded this claim for further action. 

The Board subsequently denied the appellant's claim for service connection for a right knee disorder in a decision issued in February 2016.  The Board also remanded for further development the issues of entitlement to an increased rating for the lumbar spine disability and entitlement to a TDIU.

The Veteran appealed the Board's February 2016 denial to the Court.  In August 2016, the Court vacated the Board's denial and remanded the right knee service connection issue to the Board pursuant to a joint motion for partial remand (JMPR) dated the same month. 

The issues of entitlement to an extraschedular rating for the lumbar spine disability and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant had a chronic right knee disorder during either period of active military service.

2.  Arthritis of the right knee was not objectively shown within one year after the appellant's discharge from his last period of active military service (November 1955 to April 1957).

3.  The preponderance of the evidence is against a finding that there is any relationship between any current right knee disorder and the appellant's active military service.  

4.  Prior to March 8, 2017, the appellant's service-connected osteoarthritis and right lumbar area myofasciitis were manifested by pain with a combined range of motion of the thoracolumbar spine greater than 120 degrees but less than 235 degrees.  

5.  Beginning March 8, 2017, the appellant's service-connected osteoarthritis and right lumbar area myofasciitis have been manifested by pain with forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees.

6.  Throughout this appeal, the appellant has not demonstrated any ankylosis of the thoracolumbar spine, nor has he demonstrated forward flexion limited to 30 degrees or less. 

7.  Throughout this appeal, the appellant has not demonstrated any incapacitating episodes related to his service-connected lumbar spine disability. 

8.  Throughout this appeal, the appellant's lumbar spine disability has not been manifested by any radiculopathy or neuropathy. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Prior to March 8, 2017, the schedular criteria for a disability evaluation in excess of 10 percent were not met for the appellant's service-connected lumbar spine disability at any time.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 5235-5243 (2017).

3.  Beginning March 8, 2017, the schedular criteria for a disability evaluation of 20 percent, but not more, have been met for the appellant's service-connected lumbar spine disability.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 5235-5243 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA provided adequate notice in a letter sent to the Veteran in December 2008.  Notice addressing disability ratings and effective dates was also provided to the appellant in the December 2008 RO letter.  The Board therefore finds that the duty to notify has been satisfied in this case.

In addition, the appellant has been represented by an attorney during this appeal.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  Finally, the United States Court of Appeals for the Federal Circuit has held that absent extraordinary circumstances, it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by a veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, neither the Veteran nor his attorney has alleged any prejudice with regard to notice. 

Next, VA has a duty to assist a claimant in the development of each claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service, VA and private treatment records.  The appellant has not identified any other records or evidence he wished to submit or have VA obtain.  

The record reflects that the RO requested records for the appellant from the Social Security Administration (SSA).  In December 2009, SSA responded and stated that that there presently were no medical records on file or that the medical records could not be located.  In May 2010, the RO notified the appellant that SSA records were not available.  Thus, further efforts to obtain these records would be futile and are not warranted.

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the March 2014, February 2016, and February 2017 Board remands, VA medical treatment records were obtained, the appellant was afforded a medical examination and the RO obtained a medical opinion.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for service connection and an increased rating, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claims.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The March 2017 VA examination and the April 2017 medical opinion were rendered by medical professionals, and the associated reports reflect review of the appellant's electronic claims file and medical treatment records.  The opinions included reference to the medical records and demonstrated objective evaluations.  The VA examiner was able to assess the nature, symptomatology and severity of the appellant's lumbar spine disability.  The VA medical opinion includes assessments as to the nature, onset date and etiology of the claimed right knee disorder. 

The Board finds that the March 2017 examination report and the April 2017 medical opinion to be sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the medical opinions were in any way incorrectly prepared or that either VA physician failed to address the clinical significance of the appellant's claimed conditions.  

As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical examination and opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for increased ratings and for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of either one of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  An appellant prevails in either event.  However, if the weight of the evidence is against an appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection claim

The appellant has reported that he had incurred an injury to the right knee when he fell into a foxhole during his first period of active service (May 1952 to May 1954).  He has also reported that he was treated for "knee problems" during service.  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", a veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the evidence of record reveals that the appellant, in September 2008, stated that he had had both of his knee caps removed since the time he had previously applied for service connection for a left knee injury.  The RO initiated a claim for service connection for a right knee disorder based on this statement.  A review of the post-service medical treatment records reveals that the appellant has been diagnosed with, and treated for, degenerative joint disease (DJD) or arthritis of the right knee by both VA and private treatment providers.  Thus, the "current disability" element of the right knee service connection claim has been established.

The appellant's service medical treatment records are negative for any reference to a right knee injury during either period of active duty.  In addition, his service medical treatment records do not contain any diagnosis of any right knee disorder during either period of active military service.  At his April 1957 service separation examination, the appellant reported that he had a bilateral trick knee.  The examiner stated that there were no complications or sequelae in that regard.  The report of the associated physical examination shows that the appellant's musculoskeletal system and his lower extremities were determined to be clinically normal.

The first post-service documentation of a complaint by the appellant relating to his right knee was recorded during an April 1977 VA examination.  The appellant complained of having arthritic pains in his knees.  No diagnosis of any right knee disorder was made at that time.  In December 1979, the appellant was seen at a VA facility for a complaint of left knee pain.  Radiographic examination of each knee was accomplished in January 1980; this revealed the presence of minimal degenerative arthritis of the right knee.  Since then, the appellant has been treated for right knee pain with diagnoses of DJD, osteoarthritis or arthritis.  None of the medical professionals who have treated the appellant has rendered an opinion as to the etiology of his current DJD of the right knee.

In April 2017, the RO obtained a medical opinion on the question of the etiology of the appellant's right knee DJD/osteoarthritis.  A VA physician reviewed the appellant's claims file and medical records, including his service medical treatment records.  The reviewer noted that the reports of the medical examinations conducted in February 1952, May 1954, September 1955, and November 1955, all indicated that the appellant's lower extremities were clinically normal.  The reviewer stated that the appellant's service medical treatment records contained no evidence of any injury from falling into a foxhole in 1952 or in 1953, and that there were no entries in the service medical treatment records relating to any knee injuries that led to a chronic condition.  In addition, the reviewing physician noted that there had been no modification of the appellant's duties while he was in service due to a knee problem.  The reviewer further stated that the appellant's April 1957 comment that he had a bilateral trick knee had resulted in a finding of no complications or residuals; no current diagnosis was given for the knee and the April 1957 report of the physical examination states that the appellant's lower extremities were clinically normal.  (The reviewer stated that a luxating patella (or trick knee, subluxation of patella, floating patella, or floating kneecap) is a condition in which the patella, or kneecap, dislocates or moves out of its normal location.)

The examiner noted that there are no records dated shortly after the 1957 service separation which reflect any right knee problem.  It was not until April 1977 that the appellant reported experiencing increasing arthritic pain in the knees.  On physical examination, there was no recordation of a knee problem and there was no knee-related diagnosis.  No radiographic examination was ordered.  The reviewer noted that a June 1980 VA treatment record indicated that the appellant's right knee was normal; no diagnosis of any right knee disorder was rendered at that time.  

Based on the review of the evidence of record, the VA reviewing physician opined that it was less likely than not that the appellant's current right knee disorder was related to any incident of service because the service records did not demonstrate that a significant right knee condition was persistent while the appellant was on active duty as determined by either the treatment notes, clinical course of the Veteran, or in his separation history and physical examination.  In relation to the appellant's contention that he sustained a fall into a foxhole which injured his knees, the reviewing physician concluded that the medical evidence demonstrated that the Veteran most likely experienced a minor self-limiting condition involving the right or left knees which resolved as expected of such an injuries and that, consequently it would not be likely that complications from his military service events or the trick knee would be expected to resurface later on in life.  The reviewing physician further stated that the medical history of both of the appellant's knees following his military service departure in 1957 demonstrated that there were no ongoing medical issues of a chronic nature involving the knees.  With a trick knee as related by the appellant, the pathology would have impaired the Veteran's ability to walk, stand, bend, run, or able to be engaged in gainful employment and would have compelled him to seek medical treatment.  Indeed, the reviewing physician noted that the appellant's occupational history after his military separation in 1957 showed that there were no physical problems or limitations involving either the right or left knee for many years and that this also demonstrated that the appellant did not continue with any residuals of a trick knee as that condition would have impaired his ability to walk, stand, bend, run, or to be engaged in gainful employment.  The ability of the appellant to be employed for many years after his military service departure in positions involving significant manual labor would also sever any causal relationship to the right knee arising from the military service.  The reviewer further stated that this lack of continuity of any knee issue after the Veteran left the military would also indicate a lack of any causal relationship between the current right knee disorder and any incident of military service, including the report of a trick knee.

Finally, the reviewing VA physician stated that there was an alternative explanation for the development of the Veteran's degenerative changes of the right knee.  Osteoarthritis or degenerative joint disease of the knees occurs as a result of a gradual wear and tear process stemming from daily use especially since this joint involves both range of motion and weight bearing activities.  The reviewer stated that this would be in addition to the extra cumulative contributions of the Veteran's occupation, influence of low impact traumatic events, significant joint injuries, and advancing age - noting that the degree of arthritis found on the right knee in the radiographic study of January 1980 was mild in nature and had there been a causal relationship with events in the appellant's military service (to include the reported trick knee and fall into a foxhole), more prominent degenerative changes should have been seen.  The lack of said more prominent degenerative changes also indicated no causal relationship between any incident of military service (including the reported trick knee and foxhole fall) and the DJD documented in January 1980 and currently. 

Thus, there is no objective evidence that arthritis of the right knee manifested to a compensable degree within one year of the appellant's separation from either period of military service.  As noted above, only minimal degenerative arthritis was first seen by x-ray evidence in January 1980 - this was more than 25 years after the appellant's reported injury and more than 20 years after his discharge from his second period of active service.  There is no evidence of record to document that the appellant had had arthritis to a compensable degree within one year after his final separation from service in April 1957.  Thus, service connection is not warranted for DJD or osteoarthritis of the right knee on a presumptive basis.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the evidence does not establish that any right knee injury, disease, or event occurring during the appellant's active military service resulted in a chronic right knee condition.  Although the appellant reported to the April 1957 separation examiner that he had a trick knee, the examiner determined that there were no complications and no sequelae.  In addition, the examination was normal regarding the musculoskeletal system and lower extremities and no right knee disability was identified.  The appellant did not indicate any type of injury or event related to his reported trick knee at the examination.  This evidence and the absence of any reference to a right knee injury or disorder in the remainder of the appellant's service medical treatment records weighs against a finding that an injury, disease, or event occurred during the appellant's active military service that resulted in any right knee pathology.  

The existence of a current disability alone does not substantiate a claim of service connection.  Here, the evidence of record does not contain any medical opinion relating any current right knee pathology to service.  However, there is a competent medical opinion to the contrary.  Without evidence of a nexus between the appellant's current right knee DJD/osteoarthritis and his active military service, service connection is not warranted for a right knee disorder on a direct basis.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that neither the appellant nor his attorney has raised any other service connection issue relating to the right knee, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017). 

The foregoing evidence shows that the appellant has reported an in-service injury of the right knee but his service medical treatment records do not reflect any chronic right knee condition and the April 1957 service separation examination was negative for any right knee disorder.  In addition, there is no evidence, apart from the appellant's statements, suggesting that he manifested arthritis to any degree within one year of his discharge from active service in April 1957.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  The first radiographic evidence of degenerative changes in the appellant's right knee was dated in January 1980.

There is no persuasive evidence of a continuity of symptomatology of a right knee disorder since service.  The earliest medical evidence demonstrating any right knee complaints post-service is found more than 20 years after the appellant was discharged from active service.  An August 1957 VA hospital admission report, while reflecting a report of right leg pain aggravated by exercise, includes no mention or clinical findings of any right knee problems nor does the October 1957 discharge report.  A November 1973 private physician affidavit includes a report of a 1952 fall with back pain since but there is no mention of any knee disorder.  The appellant first submitted a claim for knee pains in April 1977.  An October 1980 private treatment report described the appellant's right knee as essentially normal.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from any incident of active service.  While the appellant has contended that he experienced right knee pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the medical evidence of record reflects that the appellant complained of right leg pain shortly after service and not of right knee pain.  In addition, a private treatment record dated October 20, 1992 states that the appellant had osteoarthritis of the right knee and that he was having difficulty on the anterior aspect of the right leg with tenderness in the area of the bullet entry from an old gunshot wound where he had a compound fracture.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed right knee disorder is not related to his active service.  While the appellant does currently suffer from right knee osteoarthritis, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such pathology and any period of active service between 1952 and 1957.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis to indicate that the claimed right knee pathology was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The Board has considered the appellant's statements asserting a nexus between his currently-diagnosed right knee DJD/osteoarthritis and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, radiographic findings are necessary for a diagnosis of arthritis; such testing requires specialized equipment and training and thus is not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of his claimed right knee pathology because he is not qualified to offer such opinions.  As noted above, the appellant's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had right knee pain while in service, shortly after service and now, but he does not have the expertise to state that there is a relationship between his service and any current right knee disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the appellant's attorney.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his attorney as to the etiology of his claimed right knee pathology because they are not qualified with medical expertise to offer such opinions.   

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's current right knee pathology and his active service, including his reported in-service foxhole fall and trick knee, despite his contentions to the contrary.  In that regard the Board finds substantially probative the April 2017 VA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the appellant's claims file, including his service medical records; the opinion was clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Furthermore, neither the appellant nor his attorney has submitted a medical opinion specifically linking the appellant's DJD, osteoarthritis or any other disorder of his right knee to any incident of service, including the reported foxhole fall or trick knee.  None of the VA or private medical treatment records in evidence show any connection between the claimed current right knee pathology and any incident of service, including the reported foxhole fall or trick knee.  On the other hand, the April 2017 report of the VA reviewing physician contains medical opinions to the effect that the appellant's right knee pathology is not etiologically related to service on a direct basis. 

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right knee disorder, to include as due to the reported in-service foxhole fall and/or trick knee.  As a result, the evidence is insufficient to support a grant of service connection for any right knee disorder, including osteoarthritis.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's right knee disorder claim.  Because the preponderance of the evidence is against the right knee disorder service connection claim, the benefit of the doubt doctrine does not apply.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

B. Increased rating claim

The Board initially notes that The United States Court of Appeals for Veterans Claims (Court) in its June 2013 memorandum decision vacated the Board's decision as to the schedular rating assigned for the service-connected lumbar spine disability despite the Veteran only appealing the denial of an extraschedular rating.  Thus the Board will address the increased schedular rating claim here.  The appellant's claim of entitlement to an extraschedular evaluation for the service-connected lumbar spine disability is addressed in the remand section below.

The appellant contends that he is entitled to a higher disability rating for his lumbar spine disability than the 10 percent rating that is currently assigned.  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102, 4.3, 4.7.  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment). 

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion. 

Turning to the medical evidence of record, the appellant was afforded a VA spine examination in December 2008; the examiner reviewed the appellant's medical history and noted a history of recurrent back pain with degenerative joint disease and degenerative disc disease.  The appellant reported that he experienced stiffness, decreased motion, and occasional spasms.  He said that the low back pain radiated to his legs.  On physical examination, the appellant exhibited a normal gait; there was no swelling, tenderness, deformity, scoliosis or kyphosis of the lumbar spine.  The appellant demonstrated forward flexion to 90 degrees, extension to 25 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  The examiner noted that repetitive range of motion did not reveal any pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner concluded that additional limitation due to flare-up could not be determined without resorting to mere speculation, but also said that there was no discomfort or difficulty with range of motion testing exhibited by the appellant.  Neurologic examination showed normal motor function and strength in the lower extremities.  Sensation testing and straight-leg-raising were normal bilaterally.  Radiographic examination revealed degenerative changes of the lower lumbar spine, most pronounced at L4-L5.  The examiner rendered a diagnosis of DJD and degenerative disc disease without radiculopathy.

The appellant was afforded another VA spine examination in August 2012; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of daily back pain and said that he could barely sleep at night due to it.  He reported difficulty with prolonged walking, bending and lifting more than 15 pounds.  He said that he walked four blocks a day for exercise.  The appellant did not report that flare-ups impacted his lumbar spine function.  The examiner noted that the appellant did not use any assistive devices.  The appellant exhibited a slow antalgic gait which the examiner ascribed to back and knee pain.  On physical examination, there was pain on motion and tenderness to palpation.  No guarding or muscle spasms were present.  Muscle strength testing was 5/5 and no muscle atrophy was present.  Sensation testing and straight-leg-raising were normal bilaterally.  The appellant exhibited forward flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees and lateral rotation to 30 degrees bilaterally.  After repetitive testing, the appellant exhibited forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees and lateral rotation to 15 degrees bilaterally.  The examiner stated that the appellant did not have any radicular symptoms or any other neurological findings related to the lumbar spine.  The examiner stated that the appellant did have intravertebral disc syndrome (IVDS) and that the appellant had not had any incapacitating episodes over the previous 12 months due to the IVDS.  The examiner described the impact of the appellant's lumbar spine disability as resulting in mild functional limitations.

The appellant underwent another VA spine examination in March 2017; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of low back pain with prolonged sitting, bending, standing and walking.  He said that he needed to change position every 15 to 30 minutes due to back pain and discomfort.  The appellant reported that he experienced flare-ups with prolonged walking or a wrong turn.  The examiner stated that the appellant did not have guarding or muscle spasms.  On physical examination, muscle strength testing was 4/5 but there was no muscle atrophy.  There was tenderness to palpation.  Sensory testing was normal and straight leg raises were negative.  The appellant exhibited forward flexion to 65 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees and lateral rotation to 20 degrees bilaterally.  After repetitive testing, the appellant exhibited forward flexion to 55 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 15 degrees bilaterally.  The examiner stated that the appellant did not have any radicular symptoms or any other neurological findings related to the lumbar spine.  The examiner stated that the appellant did not have intravertebral disc syndrome (IVDS).  The examiner noted that the appellant used a cane on a regular basis for balancing due to the back condition.  The examiner also stated that passive range of motion testing was not performed because it was not feasible to do so without risk of injury or perceived injury.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  The appellant is currently assigned a 10 percent evaluation pursuant to Diagnostic Code 5242, degenerative arthritis.  The appellant contends that he is entitled to a higher evaluation.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Based on this evidence, the Board concludes that a schedular rating in excess of 10 percent is not warranted prior to March 8, 2017.  Forward flexion of the thoracolumbar spine was not measured as being less than or equal to 60 degrees prior to that date and the combined ROM was not less than or equal to 120 degrees, including after repetitive testing.  Thus, forward flexion did not approximate a limitation to 60 degrees or less prior to March 8, 2017, even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Additionally, although there was some limitation of ROM, the combined ROM of the thoracolumbar spine did not approximate 120 degrees or less even after repetitive testing.  This type of limited motion is contemplated by the schedular 10 percent rating that is already assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).

The December 2008 examination report noted that the appellant experienced occasional spasms.  However, there was no indication that the spasms result in an abnormal gait or abnormal spinal contour.  The examiner found a normal gait with no swelling, tenderness, deformity, scoliosis, or kyphosis on physical examination.  Muscle spasm that does not result in abnormal gait or abnormal spinal contour is also contemplated by currently assigned 10 percent rating.

However, based on the findings of the VA examination conducted on March 8, 2017, the appellant's service-connected osteoarthritis and right lumbar area myofasciitis were manifested after repetitive testing by pain with forward flexion of the thoracolumbar spine between 31 degrees and 60 degrees with a combined ROM of the thoracolumbar spine greater than 125 degrees.  Given these findings, a schedular rating of 20 percent, but not more, is warranted as of March 8, 2017.

Examining the evidence summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that a schedular evaluation in excess of the currently assigned 20 percent is not warranted.  In order for a schedular evaluation in excess of 20 percent to be awarded on the basis of limitation of motion under Diagnostic Codes 5235 to 5242, the appellant would have to demonstrate forward flexion limited to 30 degrees or less; there is no clinical evidence of any such limitation of motion of the thoracolumbar spine even after repetitive testing.  Nor is there any clinical evidence that the appellant has any ankylosis, whether favorable or unfavorable, of the thoracolumbar spine.  The pain and functional limitations caused by the lumbar spine disorder are contemplated in the schedular evaluation for the orthopedic symptomatology of the lumbar spine that is represented by the current 20 percent schedular rating assigned herein beginning March 8, 2017.

In regards to possibly associated neurologic abnormalities, the appellant has reported experiencing pain radiating to the legs.  The VA examiners of record have expressly addressed the possibility of radiculopathy and determined that no radiculopathy has been present.  Additionally, the neurologic aspect of the examinations of record did not reveal any abnormalities linked to the lumbar spine disability.  Moreover, the record does not indicate that the appellant has any bowel or bladder problems associated with his service-connected lumbar spine disability.  The Board notes that the record does reflect a long-standing history of urinary problems.  However, these symptoms have been attributed to his service-connected prostatitis for which a 40 percent rating has been assigned.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

However, review of the medical evidence of record, including VA and private medical treatment records, does not reveal that the appellant has had any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  As such, a rating is not warranted under the provisions of Diagnostic Code 5243.  

Another factor to consider is the degree of pain experienced by the claimant.  The appellant has complained of constant pain in his lumbar spine.  He has also reported that the back disability has affected his ability to walk, sit and bend.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain and weakness and objective medical evidence has indicated that the appellant sought treatment for his low back pain.  

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's low back symptomatology does not approximate the schedular criteria for any evaluation in excess of the currently assigned evaluations.  The pain and functional limitations caused by his lumbar spine disability are contemplated in the evaluations for the symptomatology that is represented by the current schedular disability evaluations.  Indeed, in regard to flare-ups, the Veteran's reports indicated that these most often occur with prolonged walking which is essentially a repetitive use complaint.  The 2017 VA examination revealed a loss of 10 degrees on range of motion repetitive use testing.  Therefore, the Board finds that the preponderance of the evidence is against a schedular evaluation in excess of 10 percent for the service-connected lumbar spine disability prior to March 8, 2017, and the evidence supports a schedular evaluation of 20 percent, but not more, beginning on that date.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the appellant has as a result of his service-connected lumbar spine disability, but the disability evaluations currently in effect contemplate these schedular limitations, as discussed above. 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, the Board has assigned a two-tier staged rating of 10 percent prior to March 8, 2017, and 20 percent as of that date onward.  The assignment of any other stage is not warranted based on the evidence of record.


ORDER

Service connection for a right knee disorder is denied.

A schedular disability evaluation in excess of 10 percent for the lumbar spine disability is denied prior to March 8, 2017.

Beginning March 8, 2017, a schedular disability evaluation of 20 percent for the lumbar spine disability is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Regarding the issue of entitlement to a TDIU, the Court claimed, in its April 2014 memorandum decision, that the August 2012 VA examination did not provide a specific rationale in support of the examiner's conclusion that the appellant's service-connected low back disability caused "mild functional limitation" and that he was "still capable of light duty employment" when this disability is considered alone.  The Court claimed that this opinion did not account for the appellant's report of constant daily pain in his lower back at a level of seven out of ten, that he could barely sleep at night, and that he had difficulty with prolonged walking, bending, and lifting objects greater than 15 to 20 pounds, and that repetitive motion testing resulted in increased limitation of motion due to pain.  The Court also claimed that the examiner did not "opine as to which activities would be functionally limited in order to assist the Board in fulfilling its ultimate responsibility to assess employability in light of [the Veteran's] occupational history . . . education, and training." 

The Court also claimed in its April 2014 decision that the Board did not explain how it took into account the appellant's level of education and occupational history (four years of high school and a history of employment involving manual labor) in concluding that his service-connected disabilities did not preclude him from securing or following substantially gainful employment. 

In light of the Court's discussion, the Board remanded the case, in February 2016, for the RO to obtain an opinion from a vocational rehabilitation specialist, or a social worker or other professional with relevant expertise as to types of jobs that the appellant could perform involving light or sedentary labor given his occupational history, education and training.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  However, the RO did not obtain any such opinion.  Rather the RO relied upon an opinion from the physician who conducted the March 2017 VA medical examination; that opinion did not address the specified factors.

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO did not fully comply with the remand instructions relating to the TDIU claim; therefore, the case must be remanded so that the required opinions may be obtained.  Additionally, the Court in its June 2013 memorandum decision vacated and remanded the extraschedular aspect of the appellant's increased rating claim related to the service-connected lumbar spine disability.  This issue is remanded as well.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion from a vocational rehabilitation specialist, social worker or other professional with relevant expertise.  In light of the Veteran's report of constant daily pain in his lower back at a level of seven out of ten, that he could barely sleep at night, and that he had difficulty with prolonged walking, bending, and lifting objects greater than 15 to 20 pounds, and that repetitive motion testing resulted in increased limitation of motion due to pain, an opinion should be provided as to the types of jobs the Veteran could perform requiring only light labor or sedentary work given his education (four years of high school) and occupational history (manual labor).  The opinion must be specific about the types of duties the jobs would require in terms of physical exertion, i.e. lifting and maximum amount of weight lifted, bending, climbing stairs and ladders, walking, standing, etc., and whether four years of high school and a work history involving manual labor is sufficient to have the skill set or background to perform such jobs.  An industrial survey or discussion of the availability of such jobs in the national or local economy is not required. 

2.  Refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to the assignment of an extraschedular rating for his service-connected lumbar spine disability pursuant to 38 C.F.R. § 3.321(b) for the period from the date of the 2006 increased rating claim onward.  

3.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the TDIU claim on appeal.  If TDIU is denied on a schedular basis, refer this case to the Director of Compensation Service for consideration of an extra-schedular TDIU award (38 C.F.R. § 4.16(b)).  

4.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, provide the appellant and his attorney a supplemental statement of the case (SSOC) and wait an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


